                   IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
_____________________________________________________________________________

AMYIAH COHOON, a minor,
by and through her parents,
Richard Cohoon and Angela Cohoon,

       Plaintiff,
                                                           Case No. 2:20-CV-620-JPS
v.

JOSEPH KONRATH and CAMERON KLUMP,

       Defendants.


                          DECLARATION OF KRISTINE KRAFT



STATE OF WISCONSIN           )
                             ) ss.
MARQUETTE COUNTY             )


       I, KRISTINE KRAFT, being first duly sworn upon oath, depose and state as follows:

       1.      I am the mother of T.K., who was a freshman at Westfield Area High School in

March of 2020. I base this Declaration on my personal knowledge.

       2.      My son, T.K., attended a school sponsored trip to Orlando, Florida from March 7,

2020 until March 15, 2020 as a member of the Westfield Area High School marching band. My

husband and I also attended this trip to watch T.K. and his classmates perform; although, we

drove separately from the students. T.K. rode on the bus to Orlando, Florida with his classmates,

but he returned to Wisconsin in our family vehicle on March 18, 2020.




                                                1

            Case 2:20-cv-00620-JPS Filed 04/24/20 Page 1 of 4 Document 26
        3.      Ms. Amyiah Cohoon, also attended this school sponsored marching band trip. I

know that T.K. is acquainted with Ms. Amyiah Cohoon from playing together in the marching

band.

        4.      During the Orlando trip, T.K. and Ms. Amyiah Cohoon stayed in the same hotel,

rode on the same bus and were generally within close proximity of each other, as were virtually

all members of the Westfield Area High School marching band, parent chaperones, and school

faculty and staff who attended the trip.

        5.      While on the Orlando trip, the Governors of both Florida and Wisconsin declared

states of emergency related to the current COVID-19 public health crisis. In Florida, this state of

emergency caused the Universal Studios theme park and the Disney World theme parks to be

closed on March 12, 2020 and March 15, 2020 respectively. This state of emergency also caused

T.K.’s classmates to return to Wisconsin earlier than was initially scheduled. My family and I

were not planning to leave for Wisconsin until March 21, 2020, but because of the state of

emergency and the shut-down of numerous attractions, we also left Orlando several days earlier

than we had originally planned.

        6.      In my conversations with other parents shortly after the Florida trip, I was quickly

made aware of Ms. Amyiah Cohoon’s social media posts on Instagram.

        7.      Upon learning about Ms. Amiya Cohoon’s Instagram posts, I was extremely

concerned that T.K., my husband and I may have been exposed to COVID-19 especially because

my son has asthma, and I am immune compromised myself. My entire family was anxious,

scared and worried that we would also come down with COVID-19 because of our close

proximity to Ms. Amyiah Cohoon and to the other members of the Westfield Area High School

marching band who had also been in close proximity to Ms. Amyiah Cohoon.



                                                 2

             Case 2:20-cv-00620-JPS Filed 04/24/20 Page 2 of 4 Document 26
        8.      Within a few days of learning about Ms. Amyiah Cohoon’s Instagram post, I read

correspondence from Westfield School District Administrator, Robert Miecher.                     This

correspondence stated, in part:

        It was brought to my attention today that there was a rumor floating out there that one of
        our students contracted Covid-19 while on the band trip to Florida two weeks ago. Let me
        assure you there is NO truth to this. This was a foolish means to get attention and the
        source of the rumor has been addressed. This rumor had caught the attention of our
        Public Health Department and she was involved in putting a stop to this nonsense. In
        times like this, the last thing we need out there is misinformation.

When I read this correspondence, despite Mr. Miecher’s comments, I was still concerned that

there was a student claiming to have COVID-19, especially given the discrepancies between the

information provided by Mr. Miecher and Ms. Amyiah Cohoon’s Instagram posts. I was not

quite sure who to believe.

        10.     Because of my concerns, over the next several weeks, I vigilantly monitored

everyone in our household for symptoms commonly associated with COVID-19 fearing that they

would come down with this very dangerous and contagious illness. This was especially trying, as

we scrutinized every sneeze, cough, sore throat, or other symptom that any family member

presented. Especially considering the various health concerns of the members of our household,

we were stricken with fear, anxiety, and concern over these Instagram posts.

        13.     This entire ordeal was a significant disturbance and disruption to our regular

family life.




                                                 3

             Case 2:20-cv-00620-JPS Filed 04/24/20 Page 3 of 4 Document 26
Pursuant to 28 U.S.C. § 1746, I certify under penalty of perjury that the foregoing is true and

correct to the best of my knowledge.

                                           Executed this 23rd day of April, 2020.


                                           s/ Kristine Kraft
                                           KRISTINE KRAFT




                                               4

         Case 2:20-cv-00620-JPS Filed 04/24/20 Page 4 of 4 Document 26
